DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 10, filed 6/9/2022, with respect to Claim 11 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claim 11 has been withdrawn. 
With regard to independent claim 11, the applicant argues that Bauco fails to disclose the injection of a predefined electrical signal into a network of cables of a communication network. Rather, Bauco discloses the injection of light signals into a tracer optical fiber 42, which is separate from the network of cables (transmission element 34) of the communication network in Bauco. As a result, claim 11 is allowable over Bauco. Therefore, the rejection should be withdrawn.
The examiner finds the applicant’s arguments and amendment of Claim 11 to be sufficient. Therefore the 35 U.S.C. 102(a)(1) rejection of Claim 11 is hereby withdrawn. 
Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 12, 14-15, and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cholayil (US 2015/0042307 A1).
Regarding Claim 1, Cholayil discloses a telecommunication equipment item (para. 0018 – “mobile computer with software”; abstract - ‘… mobile computer such as a contemporary "smart-phone"’) configured to communicate with other telecommunication equipment via a network of cables of a telecommunication network (para. 0018 – “The mobile computer with software 101 also allows users to communicate with other users to co-ordinate connecting tone generator to remote end and send the conductor label to the user doing the probing, making cable and conductor tracing and tagging faster.”), the telecommunication equipment item (para. 0018 – “mobile computer with software”; abstract - ‘… mobile computer such as a contemporary "smart-phone"’) comprising: 
	a receiver (item 101, figure 1) configured to receive electromagnetic signals including wireless communication signals (the software 101 is configured to receive electromagnetic signals via item 100, figure 1 – in particular – the embodiment of figure 2c – para. 0021; see claim 3 – as the probe tip 100 has “pickup coil for picking up the tone signal by electromagnetic induction”, and is configured to receive wireless communication signals as has “the ability to use mobile internet connection to communicate…” – abstract); and 
	a detector (item 100, figure 1; see embodiment of figure 2c) of a predefined electrical signal injected into the network of cables (“… detect and identify objects such as wires, cables… is to inject a known tone from a tone generator” – abstract; the tone generator is considered to generate a predefined electrical signal) as a function of electromagnetic signals (the tone signals via electromagnetic induction – see claim 3) received by the receiver (item 101, figure 1).
Regarding Claim 4, Cholayil discloses the telecommunication equipment item as claimed in claim 1, wherein the predefined electrical signal detector (item 100, figure 1; see embodiment of figure 2c) comprises a device configured to measure a level of the received signal in a frequency band associated with the receiver (item 101, figure 1 – para. 0018 – discloses “a display used to display information such as tone frequencies detected”, therefore the detector 100 is considered to comprise a device configured to measure a level of the received signal in a frequency band associated with the receiver).
Regarding Claim 5, Cholayil discloses the telecommunication equipment item as claimed in claim 1, wherein the telecommunication equipment item (para. 0018 – “mobile computer with software”; abstract - ‘… mobile computer such as a contemporary "smart-phone"’) comprises a generator of a location information item as a function of the predefined electrical signal detected by the detector (item 100, figure 1; see embodiment of figure 2c), the location information item being able to be reproduced by a reproduction device (para. 0008; 0018; 0025 – the detected signals provided to the receiver 101 are used to generate location information, and as the located is exported, displayed, and audible, the location is considered to be reproduced by a reproduction device as a repeater is an electronic device that receives a signal and retransmits it.)
Regarding Claim 6, Cholayil discloses the telecommunication equipment item as claimed in claim 5, wherein the location information item is configured to control an indicator of the reproduction device as a function of an electromagnetic field level of the predefined electrical signal detected by the detector (para. 0008; 0018; 0025 – the detected signals provided to the receiver 101 are used to generate location information, and as the located is exported, displayed, and audible, the location is considered to control an indication of the reproduced signals detected by a reproduction device as a repeater is an electronic device that receives a signal and retransmits it.)
Regarding Claim 12, Cholayil discloses a method of cable network location (abstract – “.. to detect and identify objects such as wires, cables, pipes and tuned coils is to inject a known tone from a tone generator into the object by conduction or induction, occasionally with tagging information.”) comprising the following acts implemented by a telecommunication equipment item (para. 0018 – “mobile computer with software”; abstract - ‘… mobile computer such as a contemporary "smart-phone"’) that is configured to communicate with other telecommunication equipment via a network of cables of a telecommunication network (para. 0018 – “The mobile computer with software 101 also allows users to communicate with other users to co-ordinate connecting tone generator to remote end and send the conductor label to the user doing the probing, making cable and conductor tracing and tagging faster.”): 
	receiving (via item 101, figure 1) electromagnetic signals following an injection of a predefined electrical signal into a network of cables (“… detect and identify objects such as wires, cables… is to inject a known tone from a tone generator” – abstract; the tone generator is considered to generate a predefined electrical signal) by an electromagnetic receiver (item 101, figure 1) of the telecommunication equipment item (para. 0018 – “mobile computer with software”; abstract - ‘… mobile computer such as a contemporary "smart-phone"’), which is configured to receive wireless communication signals (the software 101 is configured to receive wireless communication signals as has “the ability to use mobile internet connection to communicate…” – abstract); and 
	detecting (via item 100, figure 1; see embodiment of figure 2c) the predefined electrical signal (“… detect and identify objects such as wires, cables… is to inject a known tone from a tone generator” – abstract; the tone generator is considered to generate a predefined electrical signal) as a function of the received electromagnetic signals (the tone signals via electromagnetic induction – see claim 3).
Regarding Claim 14, Cholayil discloses the method as claimed in claim 12, wherein the predefined electrical signal is emitted on a predetermined part of a frequency band detectable by the electromagnetic receiver of the telecommunication equipment item (item 101, figure 1 – para. 0018 – discloses “a display used to display information such as tone frequencies detected”, therefore since the predetermined signal is considered to be within a frequency band to be detected by the receiver, the signal emitted is considered to be on a predetermined part of a frequency band to be detectable by the receiver).
Regarding Claim 15, Cholayil discloses a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by a processor of a telecommunication equipment item (para. 0018 – “mobile computer with software”; abstract - ‘… mobile computer such as a contemporary "smart-phone"’), which is configured to communicate with other telecommunication equipment via a network of cables of a telecommunication network (para. 0018 – “The mobile computer with software 101 also allows users to communicate with other users to co-ordinate connecting tone generator to remote end and send the conductor label to the user doing the probing, making cable and conductor tracing and tagging faster.”), configure the telecommunication equipment item (para. 0018 – “mobile computer with software”; abstract - ‘… mobile computer such as a contemporary "smart-phone"’) to perform acts comprising: 
	receiving (via item 101, figure 1) electromagnetic signals following an injection of a predefined electrical signal into a network of cables (“… detect and identify objects such as wires, cables… is to inject a known tone from a tone generator” – abstract; the tone generator is considered to generate an electrical signal) by an electromagnetic receiver (item 101, figure 1) of the telecommunication equipment item (para. 0018 – “mobile computer with software”; abstract - ‘… mobile computer such as a contemporary "smart-phone"’), which is configured to receive wireless communication signals (the software 101 is configured to receive wireless communication signals as has “the ability to use mobile internet connection to communicate…” – abstract); and 
	detecting (via item 100, figure 1; see embodiment of figure 2c) a predefined electrical signal (“… detect and identify objects such as wires, cables… is to inject a known tone from a tone generator” – abstract; the tone generator is considered to generate a predefined electrical signal) injected into the network of cables (“… detect and identify objects such as wires, cables… is to inject a known tone from a tone generator” – abstract; the tone generator is considered to generate a predefined electrical signal) as a function of the received electromagnetic signals (the tone signals via electromagnetic induction – see claim 3).
Regarding Claim 17, Cholayil discloses the telecommunication equipment item of claim 1, wherein the wireless communication signals include mobile communication signals from a mobile telephone network, Wi-Fi signals, or Bluetooth signals (“the ability to use mobile internet connection to communicate…” – Abstract).
Regarding Claim 18, Cholayil discloses the telecommunication equipment item of claim 17, wherein the telecommunication equipment item is a smartphone, or a tablet (‘mobile computer such as a contemporary "smart-phone"’ – Abstract).
Regarding Claim 19, Cholayil discloses the method of claim 12, wherein the wireless communication signals include mobile communication signals from a mobile telephone network, Wi-Fi signals, or Bluetooth signals (“the ability to use mobile internet connection to communicate…” – Abstract).
Regarding Claim 20, Cholayil discloses the method of claim 19, wherein the telecommunication equipment item is a smartphone, or a tablet (‘mobile computer such as a contemporary "smart-phone"’ – Abstract).
Regarding Claim 21, Cholayil discloses the non-transitory computer-readable medium of claim 15, wherein the wireless communication signals include mobile communication signals from a mobile telephone network, Wi-Fi signals, or Bluetooth signals (“the ability to use mobile internet connection to communicate…” – Abstract).
Regarding Claim 22, Cholayil discloses the non -transitory computer-readable medium of claim 21, wherein the telecommunication equipment item is a smartphone, or a tablet (‘mobile computer such as a contemporary "smart-phone"’ – Abstract).
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmonds (US 3,882,287).
Regarding Claim 11, Simmonds discloses a communicating object (figure 1 - all elements associated with the tone generator 12) comprising: 
	a wired transmission interface configured to be connected to a network of cables (figure 1 - the network of cables is considered to be the conductors 21 of cable 11) of a communication network (figure 1 - alligator clips 22 and wires, that connect to the tone generator 12 is considered to be a wired transmission interface and is connected to a network of cables – the conductors 21 of cable 11, which is a telephone transmission cable and thus is considered to be a communication network) (col. 4, lines 36-44); 
	a generator (item 12, figure 1) of a predefined electrical signal configured to be injected into the network of cables (figure 1 - the network of cables is considered to be the conductors 21 of cable 11) using the wired transmission interface (figure 1 – the signal generator of the tone generator produces a signal with a frequency, thus is considered a predefined electrical signal and the signal is injected into the network of cables via the tone generator 12 and its connection via alligator clips 22) (col. 4, line 60 – col. 5, line 2); and 
	a communication interface (item 16, figure 1) configured to communicate information relating to the predefined electrical signal with a detector (item 13, figure 1) of the predefined electrical signal over a communication network (figure 1 – the communication interface is broadly considered to be the receiver that provides information relative to the injected electrical signal over the communication network [cable 11] to a user of the communicating object. The pick-up coil 13 is considered to be the detector of the electrical signal) (col. 5, lines 11-17).
Regarding Claim 13, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for signaling a network of cables (figure 1 - the network of cables is considered to be the conductors 21 of cable 11) implemented by a communicating object (figure 1 - all elements associated with the tone generator 12), the method comprising: 
	generating a predefined electrical signal using a generator (item 12, figure 1) of the communicating object (figure 1 - all elements associated with the tone generator 12; the signal generator of the tone generator produces a signal with a frequency, thus is considered a predefined electrical signal); 
	injecting the predefined electrical signal into a network of cables using a wired transmission interface (figure 1 –  alligator clips 22 and wires, that connect to the tone generator 12 is considered to be a wired transmission interface and is connected to a network of cables – the conductors 21 of cable 11, which is a telephone transmission cable and thus is considered to be a communication network; the signal generator of the tone generator produces a signal with a frequency, thus is considered a predefined electrical signal and the signal is injected into the network of cables via the tone generator 12 and its connection via alligator clips 22) (col. 4, lines 36-44; col. 4, line 60 – col. 5, line 2) of the communicating object (figure 1 - all elements associated with the tone generator 12); and 
	communicating information (via item 16, figure 1) relating to the predefined electrical signal with a detector (item 13, figure 1) of the -5-electrical signal over a communication network (the conductors 21 of cable 11, which is a telephone transmission cable and thus is considered to be a communication network) using a communication interface (item 16, figure 1) of the communicating object (figure 1 - all elements associated with the tone generator 12). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cholayil (US 2015/0042307 A1) in view of Simmonds (US 3,882,287).
Regarding Claim 2, Cholayil discloses the telecommunication equipment item as claimed in claim 1.
Cholayil fails to disclose wherein the telecommunication equipment item comprises: a wired transmission interface able to be connected to the network of cables, and a generator of the predefined electrical signal able to be injected into the network of cables by using the wired transmission interface.
However, Simmonds does disclose a wired transmission interface able to be connected to the network of cables (figure 1 –  alligator clips 22 and wires, that connect to the tone generator 12 is considered to be a wired transmission interface and is connected to a network of cables – the conductors 21 of cable 11), and a generator (item 12, figure 1) of the predefined electrical signal able to be injected into the network of cables by using the wired transmission interface (figure 1 – the signal generator of the tone generator produces a signal with a frequency, thus is considered a predefined electrical signal and the signal is injected into the network of cables via the tone generator 12 and its connection via alligator clips 22) (col. 4, line 60 – col. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the telecommunication equipment item as taught by Cholayil to include the wired transmission interface as taught by Simmonds for the advantageous purpose of providing the telecommunication equipment with the ability to directly connect to a network of cables in the event that the location of the network of cables restricts the mobile communication signals from being propagated.
Regarding Claim 3, Cholayil discloses the telecommunication equipment item as claimed in claim 1, wherein the telecommunication equipment item comprises a controller of emission of the predefined electrical signal which is able to trigger an emission (the computing device 101 of the telecommunication equipment item provides the controlling capability trigger an emission for providing the injectable predefined electrical signal). 
Cholayil fails to disclose wherein the emission is triggered via a wired transmission interface of a communicating object of the predefined electrical signal in the network of cables to which the communicating object is connected by means of the wired transmission interface.
However, Simmonds discloses a wired transmission interface (figure 1 –  alligator clips 22 and wires, that connect to the tone generator 12 is considered to be a wired transmission interface and is connected to a network of cables – the conductors 21 of cable 11) of a communicating object (figure 1 - all elements associated with the tone generator 12) of the predefined electrical signal in the network of cables to which the communicating object is connected by means of the wired transmission interface  (figure 1 – the signal generator of the tone generator produces a signal with a frequency, thus is considered a predefined electrical signal and the signal is injected into the network of cables via the tone generator 12 and its connection via alligator clips 22) (col. 4, line 60 – col. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the telecommunication equipment item as taught by Cholayil to include the wired transmission interface as taught by Simmonds for the advantageous purpose of providing the telecommunication equipment with the ability to directly connect to a network of cables in the event that the location of the network of cables restricts the mobile communication signals from being propagated.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds (US 3,882,287), in view of Cholayil (US 2015/0042307 A1).
Regarding Claim 16, Simmonds discloses the method as claimed in claim 13, wherein the act of injecting comprises emitting the predefined electrical signal on a predetermined part of a frequency band (col. 6, lines 26-37) detectable by an electromagnetic receiver (item 16, figure 1).
Simmonds fails to disclose a telecommunication equipment item.
However, Cholayil does disclose a telecommunication equipment item.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Simmonds to the telecommunication equipment as taught by Cholayil for the advantageous purpose of providing the ability to transmit the injected signal and detected signal over a mobile communication network.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the references cited an PTO-892 farm, alone or in combination form, fall to disclose the telecommunication equipment item as claimed in claim 5, wherein the telecommunication equipment item comprises a camera configured to capture a unitary image during implementation of the detector of the predefined electrical signal, the unitary image being provided to the location information item generator (the smartphone as taught by Cholayil would obviously comprise a camera configured to capture a unitary image as known to those of ordinary skill in the art, however, Cholayil fails to disclose the capturing of this image during implementation of the detector of the predefined electrical signal and the unitary image being provided to the location information item generator. The other references cited fail to provide motivation for such a modification). 
Claims 8-10 depend upon that of Claim 7, or one of its dependent claims respectively, and require all of the limitations of Claim 7, therefore Claims 8-10 are too objected to as being dependent upon a rejected base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to the detection of cable of a network of cables, in particular of a network of electrical cables, especially ones which are not detectable to the naked eye.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858